Title: To James Madison from John Mitchell, 15 May 1803
From: Mitchell, John
To: Madison, James


					
						Sir,
						Havre 15 May 1803
					
					I take the Liberty to inform You I received this Morning a Letter from Mr. Livingston of the 13th. saying 

Ld. Whitworth the British Minister Left Paris the preceeding Evening, Also directing Me to engage a Passage for a 

Confidential Person Bearer of His dispatches, that will leave Paris in a day or two after the date of His Letter.  I 

believe I may venture to Assure you that our Ministers have perfectly Accomplished the Wishes of our 

Gouverment and that Louisiana is now Ceeded to Us.  The Dispatches will be sent either ⅌ the Enterprize or 

Sally for N. York & Leave this in the course of the Week, as they are both ready.  Permitt Me Sir to refer you to My 

Letter of the 9th. mentioning our Minister appointing Me Commercial Agent for the US.A. at this Place,† and 

soliciting that the President Would Confirm it.  Hoping for your recommendation & interest I am with perfect 

respect, Sir, Your very Obd. Servt.,
					
						John Mitchell
					
					
						† Mr. Barnet is perfectly Content that I hold this place & he remain at Antwerp.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
